Filed with the Securities and Exchange Commission on October 26, 2007 1933 Act Registration File No.333-33302 1940 Act File No. 811-9871 SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Pre-Effective Amendment No. ¨ Post-Effective Amendment No. 20 x and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No. 22 x CULLEN FUNDS TRUST (Exact Name of Registrant as Specified in Charter) 645 Fifth Avenue New York, NY10022 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, including Area Code:(212) 843-0506 Brooks Cullen 645 Fifth Avenue New York, NY10022 (Name and Address of Agent for Service) Copies of all communications to: Edward L. Paz, Esq. U.S. Bancorp Fund Services, LLC 777 E. Wisconsin Avenue, 4th Floor Milwaukee, WI53202 Approximate Date of Proposed Public Offering: As soon as practical after the effective date of this Registration Statement. It is proposed that this filing will become effective (check appropriate box) ¨ immediately upon filing pursuant to paragraph (b) x onOctober 28, 2007pursuant to paragraph (b) ¨ 60 days after filing pursuant to paragraph (a)(1) ¨ on pursuant to paragraph (a)(1) ¨ 75 days after filing pursuant to paragraph (a)(2) ¨ onpursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box. [ ]this post-effective amendment designates a new effective date for a previously filed post-effective amendment. CULLEN HIGH DIVIDEND EQUITY FUND A series of Cullen Funds Trust Retail Class and Class I PROSPECTUS October 28, 2007 The Securities and Exchange Commission (“SEC”) has not approved or disapproved of these securities or determined if this prospectus is truthful or complete.Any representation to the contrary is a criminal offense. TABLE OF CONTENTS YOUR INVESTMENT 1 WHAT ARE THE FUND’S GOALS? 1 WHAT ARE THE FUND’S PRINCIPAL INVESTMENT STRATEGIES? 1 WHAT ARE THE MAIN RISKS OF INVESTING IN THE FUND? 1 WHO SHOULD INVEST IN THE FUND? 2 WHAT ARE THE FUND’S FEES AND EXPENSES? 3 WHO MANAGES THE FUND? 5 ADDITIONAL INFORMATION ON INVESTMENT POLICIES AND RISKS 6 YOUR ACCOUNT 8 SHARE PRICE 8 BUYING SHARES 10 SELLING SHARES 14 ADDITIONAL POLICIES 16 DISTRIBUTIONS AND TAXES 16 SHAREHOLDER REPORTS AND CONFIRMATIONS 17 RESERVED RIGHTS 17 FINANCIAL HIGHLIGHTS 17 FOR MORE INFORMATION 22 In this prospectus, the “Adviser” refers to Cullen Capital Management LLC, the investment adviser for the Cullen High Dividend Equity Fund (the “Fund”), a series of the Cullen Funds Trust (the “Trust”). YOUR INVESTMENT WHAT ARE THE FUND’S GOALS? The Fund seeks long-term capital appreciation and current income.The Fund’s goals are fundamental, which means that they cannot be changed without shareholder approval. Capital appreciation is a primary objective and current income is a secondary objective. The investment strategies described below are non-fundamental, which means that they may be changed by action of the Board of Trustees of the Trust, without shareholder approval. WHAT ARE THE FUND’S PRINCIPAL INVESTMENT STRATEGIES? The Fund invests, under normal circumstances, at least 80% of its net assets primarily in dividend paying common stocks of medium- and large-capitalization companies1.The Adviser generally selects stocks of companies that have all three of the following characteristics: · A below average price/earnings ratio as compared with the average price/earnings ratio of the equity securities in the Standard & Poor’s 500 Stock Index; · a dividend yield greater than the average dividend yield of the equity securities in the Standard & Poor’s 500 Stock Index; and · strong dividend growth potential based upon historical dividend growth and company fundamentals. The Fund generally invests substantially all of its assets in common stocks.The Fund invests roughly similar amounts of its assets in each stock in the portfolio.This approach avoids the overweighting of any individual security being purchased.The Adviser may sell portfolio stocks when they are no longer attractive based on their growth potential, dividend yield or price. As part of its strategy, the Fund, in order to generate additional income, will selectively write covered call options when it is deemed to be in the Fund’s best interest.Writing a covered call option allows the Fund to receive a premium.A call option gives the holder the right, but not the obligation, to buy the underlying stock from the writer of the option at a given price during a specific period. What is a call option? A call option is a short-term contract entitling the purchaser, in return for a premium paid, the right to buy the underlying security at a specified price upon exercise of the option at any time prior to its expiration.Writing a covered call is the selling of a call option for an equity security that is currently held in the portfolio.If the underlying security reaches the strike price of the option, the option is likely to be exercised. In this case, the writer of the option is obligated to deliver the number of shares for which the call option is written. American Depository Receipts are negotiable certificates that represent a given number of shares of stock in a foreign corporation.However, they are bought and sold in the American securities market, just as stock is traded. The Fund may invest up to 30% of its assets in foreign securities.These investments are generally made in American Depository Receipts, which trade on U.S. exchanges. WHAT ARE THE MAIN RISKS OF INVESTING IN THE FUND? General Stock Risks The Fund’s major risks are those of investing in the stock market.This means the Fund may experience sudden, unpredictable declines in value, as well as periods of poor performance.Because stock values go up and down, the value of the Fund’s shares may go up and down.You could lose money investing in the Fund. 1Per Morningstar, Inc., mid-capitalization companies are those with net assets between $2.1billion and $11.8 billion.Large-capitalization companies are those with net assets above$11.8billion. Medium-Capitalization Companies The Fund may invest in the stocks of medium-capitalization companies. Medium-capitalization companies often have narrower markets and limited managerial and financial resources compared to those of larger, more established companies.As a result, their performance can be more volatile and they face greater risk of business reversals, which could increase the volatility of the Fund’s portfolio. Value Style Investing Different types of equity investment strategies tend to shift in and out of favor depending on market and economic conditions, and the performance resulting from the Fund’s “value” investment style may sometimes be lower than that of other types of equity funds. Options or Covered Call Writing As explained previously, a call option is a short-term contract entitling the purchaser, in return for a premium paid, the right to buy the underlying security at a specified price upon exercise of the option at any time prior to its expiration.The market price of the call will, in most instances, move in conjunction with the price of the underlying security.The premiums received by the Fund from the sale of call options may be used by the Fund to reduce the risks associated with individual investments and to increase total investment return.However, if the security rises in value and the call is exercised, the Fund may not participate fully in the market appreciation of the security. Foreign Securities Foreign investments involve additional risks, which include currency exchange-rate fluctuations, political and economic instability, differences in financial reporting standards, and less-strict regulation of securities markets. WHO SHOULD INVEST IN THE FUND? The Fund is appropriate for investors who are comfortable with the risks described in this prospectus and who have long-term investment goals.The Fund is not appropriate for investors concerned primarily with principal stability. PERFORMANCE INFORMATION The following performance information indicates some of the risks of investing in the shares of the Fund by showing the variability of the Retail Class’s return (the class with the longest period of annual returns).The bar chart shows the total return of the Fund by showing the changes in the Fund’s performance from year to year (on a calendar year basis).The table shows the Fund's average annual total return over time compared with a broad-based market index. Both the bar chart and table assume that all dividends and distributions are reinvested in the Fund. Remember, the Fund’s past performance, before and after taxes, is not necessarily an indication of how the Fund will perform in the future. Prior to October 7, 2004, the shares of the Fund had no specific class designation.As of that date, all of the then outstanding shares were redesignated as Retail Class shares. As part of its multiple class plan, the Fund also offers Class C and Class I shares.Class C shares are offered under a separate prospectus.Because the fees and expenses vary between Retail Class shares, Class C shares and Class I shares, performance will vary slightly with respect to each class. 2 Cullen High Dividend Equity Fund, Retail Class Retail Class The Fund’s Retail Class shares calendar year-to-date return as of September 30, 2007 was 8.48%. During the period shown in the bar chart, the Fund’s highest quarterly return was 7.59% for the quarter ended December 31, 2004 and the lowest quarterly return was -1.92% for the quarter ended March 31, 2005. Average Annual Total Returns for the Periods ended December 31, 2006 1 Year Since Inception of Retail Class(1) Since Inception of Class I(1) Cullen High Dividend Equity Fund, Retail Class Return Before Taxes 21.89% 15.46% NA Return After Taxes on Distributions(2) 21.34% 15.10% NA Return After Taxes on Distributionsand Sale of Fund Shares(2) 14.75% 13.36% NA Class I Return Before Taxes 22.17% NA 15.01% S&P 500 Index (3) 15.80% 13.57% 12.76% (1) The Fund’s Retail Class shares commenced operations on August1, 2003 and Class I shares commenced operations on October 7, 2004. The returns for the index have been calculated since the inception date of each class. (2)
